     Case 6:21-cv-00239-DNH-TWD Document 10 Filed 05/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

GARY ARTHUR HOLYOKE,

               -v-                            6:21-CV-239

MARIA HOLYOKE et al.,

                     Defendants.

---------------------------------

APPEARANCES:                                  OF COUNSEL:

Gary Arthur Holyoke
Plaintiff, Pro Se
811 Court Street, #320
Utica, NY 13502

DAVID N. HURD
United States District Judge

             ORDER ON REPORT & RECOMMENDATION

   Pro se plaintiff Gary Arthur Holyoke (“plaintiff”) filed this action against

his mother and twenty-six others alleging that his family has mistreated him

and that his doctors have mis-diagnosed him.

   On April 9, 2021, U.S. Magistrate Judge Thérèse Wiley Dancks granted

plaintiff’s motion for leave to proceed in forma pauperis for the purpose of an

initial review. Dkt. No. 7. Judge Dancks also advised by Report &

Recommendation that plaintiff’s complaint be dismissed without prejudice for
     Case 6:21-cv-00239-DNH-TWD Document 10 Filed 05/04/21 Page 2 of 2




failure to comply with federal pleading standards. Id. Plaintiff has filed

objections to the Report & Recommendation. Dkt. No. 9.

   Upon de novo review of the portions to which plaintiff has objected, the

Report & Recommendation is accepted and adopted in all respects. See 28

U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED.

   IT IS SO ORDERED.



Dated: May 4, 2021
       Utica, New York.




                                      -2-
